Title: From James Madison to Carlos Martínez de Yrujo, 15 October 1802
From: Madison, James
To: Yrujo, Carlos Martínez de


Department of State, October 15th. 1802.
The Secretary of State was duly honored with Mr. Yrujo’s Note of the 28th. of July last.
The communication made by Mr. Yrujo of the Peace between His Catholic Majesty and the Emperor of Russia has been received by the President with all the interest which humanity ought to take in such occurrences, and with that particular sympathy in the happy event which is due to a friendly nation, with which the United States are desirous, under the auspicious [sic] of peace to strengthen and extend their beneficial relations. The Secretary of State, begs Mr. Yrujo to accept the assurances of his high consideration and respect.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM probably referred to Yrujo’s 20 July 1802 letter (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:406).


